DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1 and 11, namely, 
an end-user system comprising…
at least one memory storing instructions which, when executed by the one or more processors, cause the end-user system to: 
access a physical world geographical location from a user; 
access at least two 360-degree street view images and depth maps for a region surrounding the physical world geographical location; 
render, for display on the display screen, a three-dimensional mirrored world portion based on the at least two 360-degree street view images and the depths maps, 
the rendering comprising fusing the at least two 360-degree street view images by: 
generating spherical geometries to represent the at least two 360-degree street view images, 
correcting a depth value for each vertex of the spherical geometries by sampling the depth maps with spherical coordinates, 
discarding pixels in intersections of the spherical geometries, texturing each spherical geometry with the corresponding 360-degree street view image, Page 2 of 14Application No.: 16/734,290 Docket No. IS-2018-150 (1475-61) 
texturing seams where the spherical geometries meet by a weighted average of textures of the spherical geometries which meet at the seams, 
texturing the ground plane, and applying Gaussian filters in occluded regions which are not captured by any of the at least two 360-degree street view images; 
render an avatar at a mirrored world location corresponding to the physical world geographical location; 
access geotagged social media posts which have geotags in the region and which the user is permitted to view; and 
render the geotagged social media posts as three-dimensional objects in the mirrored world portion, as recited in claim 1 and similarly in claim 11.  
The closest prior art to the above features of claims 1 and 11 includes what is already of record and discussed throughout the prosecution history of this application, and cited herein with the attached PTO-892. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached references are relevant to image processing when combining or merging panoramic, spherical or 360-degree images for a combined view. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613